Title: To Benjamin Franklin from David Hartley, 28 January 1784
From: Hartley, David
To: Franklin, Benjamin


          
            Dear Sir
            London Jan 28 1784
          
          I am requested by Mr Dempster whom you must probably know by Parliamentary reputation to introduce to your acquaintance the bearer of this letter Dr Ross who proposes to settle in America as a Physician. I have no other acquaintance with him than thro Mr Dempster’s means but he appears by his conversation to be very ingenious and well informed. Tho a young man (about 34) he has been a great traveller having passed several years in various parts of the East Indies and Turky. He proposes with your permission to take your advice with respect to his proposed settlement as a practising Physician in America. Mr Dempster has given me a very high character for understanding & abilities wch as far as I have experienced

his conversation he appears entitled to. As such I beg leave to transmitt Mr Dempsters recommendation to you.— I thank you for yours of the 7th Inst. & for your political parable, and think very seriously (as I know you do) of the moral of your fable. I shall be very glad to hear of the arrival of the ratification from America, and upon the first notification from you, will apply for the exchange of the british ratification. Pray remember me to Mr & Mrs Jay Mr W T Franklin & all friends.
          Ever yours most affectely
          
            D Hartley
            To Dr Franklin &c &c &c
          
         
          Endorsed: D Hartley Esq to B F. Jan. 28. 1784
        